Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 31 July 2020, Preliminary Amendment, filed 11 January 2021, and IDS, filed 31 July 2020.

2. 	Claims 1-20 are pending.  Claims 1, 13, and 17 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 31 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7-9, 12-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN105791541B, filed 19 February 2016; English translation provided).
As per independent claim 1, Chen discloses a method (See Chen, Abstract)  comprising:
at a device with one or more processor, non-transitory memory, a display, and one or more input devices (See Chen, page 7, paragraph 3):
displaying, on the display, a first sub-portion of content within an application interface (See Chen, Figure 4a, and page 8, last paragraph, describing displaying on a display device a map image);
while displaying the first sub-portion of the content, detecting, via the one or more input devices, a screenshot capture input (See Chen, Figure 4a, and page 9, first paragraph, describing a user performing a screenshot);
capturing a screenshot image of the first sub-portion of the content within the application interface (See Chen, page 8, last paragraph, and page 9, first paragraph, describing capturing the requested screenshot); and
displaying, on the display, a screenshot editing interface provided to edit the screenshot image, wherein the screenshot editing interface includes the screenshot image of the first sub-portion of the content within an image area and one or more expansion affordances provided to expand the screenshot image in a corresponding direction (See Chen, page 9, paragraphs 3-6, and Figure 4a, describing a user editing option enabling the user to expand the screenshot within the displayed image to include content not visible within the confines of the device display area);
while displaying the screenshot editing interface, detecting, via the one or more input devices, an expansion input that corresponds to expanding the screenshot image in one or more dimensions (See Chen, page 9, paragraphs 8-10, describing detecting an expansion input by a user to expand the screenshot in at least one dimension); and
in response to detecting the expansion input, modifying the screenshot image by displaying a second sub-portion of the content within the image area in addition to the first sub-portion of the content, wherein the second sub-portion of the content was not displayed within the application interface before detecting the screenshot capture input (See Chen, Figures 4a and 4b, and page 9, paragraph 10, describing a map image on a 
As per dependent claim 2, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein displaying the screenshot editing interface includes displaying the second sub-portion of the content outside of the image area prior to detecting the expansion input (See Chen, Figure 4a).
As per dependent claim 3, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein the second sub-portion is determined based on a direction of the expansion input (See Chen, page 13, paragraph 6).
As per dependent claim 4, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein a size of the second sub-portion is determined based on a magnitude of the expansion input (See Chen, page 9, paragraphs 3-6).
As per dependent claim 5, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein modifying the screenshot image includes scrolling at least a portion of the image area in order to maintain a dimension of the screenshot image (See Chen, page 9, paragraphs 8-10).
As per dependent claim 7, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein the expansion input corresponds to a vertical expansion of the screenshot image in order to expand a vertical dimension of the screenshot image (See Chen, page 9, paragraph 10).
As per dependent claim 8, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein the expansion input corresponds to a horizontal expansion of the screenshot image in order to expand a horizontal dimension of the screenshot image (See Chen, page 9, paragraph 10).
As per dependent claim 9, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein the expansion input corresponds to a diagonal expansion of the screenshot image in order to expand two dimensions of the screenshot image (See Chen, page 9, paragraph 10).
As per dependent claim 12, Chen discloses the limitations of claim 1 as described above.  Chen also discloses wherein the second sub-portion of the content is rendered by an application associated with the content and subsequently displayed within the screenshot editing interface (See Chen, Figures 4c and 4d).
As per independent claim 13, Chen discloses an electronic device (See Chen, page 7, paragraph 3) comprising:
one or more processors; non-transitory memory; a display; one or more input devices; and one or more programs, wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for… (See Chen, page 7, paragraph 3).
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 14, Chen discloses the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar subject matter 
As per dependent claim 15, Chen discloses the limitations of claim 13 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per independent claim 17, Chen discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and one or more input devices, cause the electronic device to… (See Chen, page 7, paragraph 3).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 18, Chen discloses the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 19, Chen discloses the limitations of claim 17 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105791541B, filed 19 February 2016; English translation provided), as applied to claims 1, 13, and 17 above, and further in view of Wang (U.S. Publication 2019/0026011 A1).
As per dependent claim 6, Chen teaches the limitations of claim 1 as described above.  Chen does not teach expressly wherein modifying the screenshot image includes shrinking the screenshot image in order to concurrently display the first and second sub-portions of the content within the image area, however, Wang teaches this limitation (See Wang, paragraph 0216, describing that a user may select an area for 
As per dependent claim 16, Chen teaches the limitations of claim 13 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 20, Chen teaches the limitations of claim 17 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.




10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105791541B, filed 19 February 2016; English translation provided), as applied to claim 1 above, and further in view of Aymeloglu (U.S. Publication 2010/0070842 A1).
As per dependent claim 10, Chen teaches the limitations of claim 1 as described above.  Chen does not teach expressly in response to detecting the expansion input, storing the modified screenshot image that includes the first and second sub-portions of the content in an image storage repository that is accessible via the device in addition to the screenshot image that includes the first sub-portion of the content, however, Aymeloglu teaches this limitation (See Aymeloglu, claims 30 and 31, describing storing first and second screenshot inputs).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the storage of screenshot images of  Aymeloglu with the first and second sub-portions of content of Chen.  The motivation for doing so would have been to ensure the screenshot images are available to the user for future use.  Therefore, it would have been obvious to combine Aymeloglu with Chen for the benefit of ensuring the screenshot images are available to the user for future use to obtain the invention as specified in claim 10.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied .



Allowable Subject Matter

8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Chilakamarri (U.S. Patent 9,754,034 B2) discloses contextual information lookup and navigation.
	- Anglin (U.S. Patent 7,752,575 B2) discloses attachment activation in screen captures.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176